Citation Nr: 1707605	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, originally denied as a personality disorder, to include depression, anxiety, adjustment disorder, or a personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel




INTRODUCTION

The Veteran had active duty service from June 1987 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before the Board in November 2016, but failed to appear.  The Veteran has not contacted VA regarding the hearing and has not requested an additional hearing.  Therefore, the request for a hearing is considered withdrawn.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1992 rating decision denied service connection for personality disorder; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disability has been received since the September 1992 rating decision, and as such, the claim for entitlement to service connection for a psychiatric disorder is reopened.



CONCLUSIONS OF LAW

1.  The September 1992 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the September 1992 denial of service connection for a psychiatric disability to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 1992 rating decision, the RO denied service connection for a personality disorder, because it was a constitutional or developmental abnormality for which compensation is not payable.  The Veteran was notified of that decision in September 1992, making that the decision date on appeal.  The Veteran did not file a notice of disagreement regarding the September 1992 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the September 1992 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Evidence received since the rating decision in September 1992, includes medical evidence of a diagnosed psychiatric disability other than a personality disorder, specifically an adjustment disorder with mixed anxiety and depressed mood.  The diagnosis constitutes a psychiatric disability that is not a constitutional or developmental abnormality.  Therefore, such evidence is new and material and the claim for service connection for a psychiatric disability is reopened.


ORDER

New and material evidence having been received, entitlement to service connection for a psychiatric disability is reopened.


REMAND

The Board notes that the Veteran's private physician noted in a January 2013 statement that the Veteran was on Prozac for depression.  The private treatment records associated with the claims file do not show any treatment for depression and do not indicate that the Veteran was prescribed Prozac.  The RO or AMC should contact the Veteran to determine where he was treated for depression and obtain any outstanding treatment records showing a psychiatric diagnosis or prescription.  

Additionally, the Veteran was admitted to the Naval Hospital Balboa in May 1989 due to his suicidal and homicidal ideation and intent.  The Veteran's service treatment records show that the Veteran was admitted to the hospital and then discharged from service, but do not contain any treatment records for the duration of his stay at the hospital.  As hospital records are occasionally stored separately from regular service treatment records, the RO or AMC should contact the Naval Hospital Balboa and complete any other development necessary to attempt to obtain the outstanding treatment records.  

The Veteran was afforded a VA examination in April 2010.  The examiner noted multiple psychiatric symptoms and indicated that several had been present since separation from the military.  The examiner then noted, however, that he would be resorting to mere speculation to opine as to whether or not the Veteran's current adjustment disorder is caused by or a result of his military service.  The Board notes that the presence of symptoms since separation from service as noted in the April 2010 examination and the presence of non-medical evidence, such as his multiple divorces and his domestic violence issues, must be addressed in any nexus opinion.  The Board finds that a new VA examination is necessary to address the lay and non-medical evidence of symptoms since separation from service and to provide a thorough rationale for any opinion given.  

Finally, the Board notes that the Veteran did not seek treatment for his psychiatric disability from separation from service in 1989 until 2008.  As psychiatric symptoms may be capable of lay observation, the RO or AMC should inform the Veteran that he may submit lay statements attesting to the presence of any psychiatric symptoms post-service.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Associate with the claims folder all outstanding treatment records from the Naval Hospital Balboa from May 1989.  Additionally, associate with the claims folder private treatment records showing a current diagnosis of depression and prescription for Prozac.

3.  Schedule the Veteran for a VA examination with a psychologist, psychiatrist, or other equally qualified examiner.  The examiner should review the Veteran's claims file and provide a psychological examination of the Veteran.  The examiner must review the claims file and a copy of this remand; the examination report should reflect that this occurred.  Then the examiner is asked to address the following:

a.	Is it at least as likely as not (50/50 probability) that the Veteran's psychiatric disability, to include any depression, anxiety, or adjustment disorder had its onset during service or is causally related to service.  Please explain why or why not. 

In providing the requested opinion, the examiner should consider the Veteran's lay statements regarding his symptoms since separation from service, to include any non-medical evidence such as his multiple divorces and his domestic violence issues.  

If the examiner again notes that an opinion may not be provided without resorting to speculation, the examiner should provide a rationale for the inability to relate the diagnosis to service and should indicate if any further information would assist the examiner in making the determination.  

The examiner should provide a rationale for all opinions provided. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


